[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR RETURN OF PERSONAL PROPERTY (FILE #120)
The Court finds that this motion is properly before the Court, being ancillary to the main cause of action stated in the pleadings.
The personal property which is all set out in the document attached hereto and marked Court Exhibit A will be distributed between the parties by agreement as indicated by the markings in the document. The agreement is also found in the transcript of hearing, 7/19/90, a copy of which has been placed in this file.
The motion is granted in accord with the agreement of the parties.
THOMAS J. O'SULLIVAN TRIAL REFEREE
I. PERSONAL ITEMS
Bedroom set:  Twin beds Bureau Dresser Night stand
Grandmother's trunk
Gone with the wind lamps
Dishes in hutch
               High C nuts cups Red trimmed pitcher and glasses Flo blue plate Pink carnival glass set 2 matching vases CT Page 529 Wooden salad bowl Wine glasses (crystal) Old bottle (Aunties') Strawberry dish (corn holders) High C sugar  creamer
Child's crib Cradle Table  chair set all made by my father Orange crate chair Black small round table made of leich Turkey roast pan Cooking pans Silverware (mothers) Chest of drawers in basement full of fabric Painting (father's) in attic Rocking chair (wicker) Old wooden box (printed) Water colors done by Aunt Eva 25th class reunion album (blue)
I have clothes, craft items  boots, pictures and other items in the attic. I also had items in basement from my mother's house. I want pictures of the children
II. GIFTS
Old yo-yo quilt (Mrs. Parsons) Oval frame — bubble glass Franchi shot gun with case Old soap dish Bicycle Rice Cooker Gold watch (from Carl, Parsons) Old crock (oval shaped) Hanging kerosine lamp (pink) Gingerbread clock Two (2) Blankets — sheets or Cari's bed Mom's cooking pots Mother's day gifts
THOMAS J. O'SULLIVAN, TRIAL REFEREE